Bartol, C. J.,
delivered the opinion of the Court.
This suit was instituted by the appellant, as assignee of Edward A. Sibrey. It was begun in the Circuit Court for Anne Arundel County on the 27th day of August 1873, removed thence to Baltimore City Court, where the verdict and judgment were against the appéllant. The declaration contains the common money counts, and alleges assignment by Sibrey to the plaintiff. The defendant pleaded .the general issue pleas, and limitations; the bill of particulars showed items in April 1863, in 1864, February 1867, and June 1868, all more than three years before suit brought. Five bills of exception were reserved by the plaintiff to the rulings by the Court below upon questions of evidence. The first, fourth and fifth present the same question, and may be considered together.
Under the Constitution, Art. 4, sec. 27 to 37 relating to the Courts in Baltimore City, the several Courts therein provided for, that is to say the Superior Court, Court of Common Pleas, City Court, Circuit Court, and Criminal Court are distinct and separate bodies, neither having any authority or control over the clerks, the dockets or records of the others. The proper mode of proving the proceedings and judgments of one of these Courts, in any other Court is by the production of a transcript thereof under seal duly certified. The original dockets, or a mere copy of the docket entries, or the original papers are not proper or admissible evidence for that purpose. This was decided in Jones vs. Jones, 45 Md., 144. It was there said “that in order to prove the existence of a record which does not belong to the same Court, the proof must be by transcript under seal, and not by the original papers. 2 Taylor Ev., sec. 1380.” This rule was there held to apply to the Circuit Court and Superior Court of Baltimore City. For these reasons we affirm the ruling *293of the Court below on these exceptions. For the like reason, the evidence of the deputy clerk of the Court of Common Pleas, stated in the second hill of exceptions, was inadmissible, and properly excluded.
(Decided 7th March, 1877.)
The only remaining question presented by this appeal arises upon the third hill of exceptions, taken to the exclusion of Mr. Hinkley’s letter, which was offered for the purpose of taking the case out of the operation of the Statute of Limitations. It was addressed to Mr. Bouldin the plaintiff’s attorney, and is in these words “About claim against Mrs. Kilbourn, please inform me what it is. The executrix will pay it if just,” and is dated 23 Oct. ’73.
This letter cannot he construed as an admission of the debt for which the suit was brought, or a promise to pay it; the letter shows that Mr. Hinkley did not know what the claim was, and it shows also that Mrs. Kilbourn, the executrix, did not knpw what the claim was or that it was just. No case has gone so far as to admit evidence so vague and indefinite for the purpose of removing the bar of the Statute. We think it was properly excluded.
Finding no "error in the rulings of the City Court upon the appellant’s exceptions, the judgment will he affirmed.

Judgment affirmed.